Case: 10-40400 Document: 00511339182 Page: 1 Date Filed: 01/04/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           January 4, 2011
                                     No. 10-40400
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

REYNALDO GONZALES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                             USDC No. 7:09-CR-1240-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Reynaldo Gonzales appeals his 57-month sentence imposed following his
guilty plea conviction for possession with intent to distribute marijuana. He
argues that the district court erred by denying him a mitigating role adjustment.
       The district court did not clearly err in denying the mitigating role
adjustment. See United States v. Villanueva, 408 F.3d 193, 203 n.9 (5th Cir.
2005). Gonzales arranged for a driver to transport marijuana and remained in
contact with the driver while he transported it. After the load was allegedly

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40400 Document: 00511339182 Page: 2 Date Filed: 01/04/2011

                                  No. 10-40400

seized, Gonzales requested proof of the seizure. Thus, it cannot be said that
Gonzales’s involvement in the offense was peripheral to the advancement of the
illicit activity. See id. at 204. Accordingly, the judgment of the district court is
AFFIRMED.




                                         2